DETAILED ACTION
Acknowledgements
The amendment filed 4/27/2022 is acknowledged.
Claims 5-6 and 33-42 are pending.
Claims 5-6 and 33-42 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 6/29/2020 is acknowledged.
Claims 21-32 were withdrawn as being drawn to a nonelected species in the Office action mailed 10/15/2020. 

Response to Amendment/Argument
Regarding the objection to claim 6, applicant states that the claim has been amended to recite “maps concepts to find corroboration or conflict.” However, the claim does not include such an amendment. Therefore, the objection to claim 6 is maintained.
Regarding the rejection of the claims under 35 USC 101, applicant states that the system is a technological improvement and is rooted in technology and not an abstract idea. Examiner notes, however, that the claims recite “contains metadata that all of the plurality of Nodes on the BCHAIN . . . connect to for referencing, wherein the Metachain tracks information which contains node/sector locations, content demand tendencies and hop routing to streamline infrastructure setup, wherein access to the Metachain is required for every single BCHAIN Node to participate in the BCHAIN network, wherein the system further includes Lexical Objectivity Mining (LOM), wherein the LOM . . . engages with UBEC Users, thereby and provides recommendations to the Users for various personal preferences,” which describes the abstract concept of referencing metadata, tracking information, reading the stored information, and engaging with Users to provide recommendations for personal preferences. This falls within the “certain methods of organizing human activity” grouping of abstract ideas because the claims describe a process that involves  storing and tracking information and providing recommendations to users regarding personal preferences, which involves managing personal behavior or relationships or interactions between people. The use of the additional elements of the claims such as the BCHAIN Protocol, BCHAIN network comprising BCHAIN nodes configured to operate software including UBEC applications, a Communications Gateway, a hardware interface of each of the plurality of BCHAIN Nodes, Appchains comprising programs, the use of CCR or CCF packets, and the Metachain to perform these functions, merely uses a computer as a tool to perform an abstract idea, but does not provide a practical application or significantly more than the abstract idea.
Applicant further states that the system itself is “non-transitory.” Examiner notes, however, that although the preamble of claim 5 now recites a “non-transitory Universal BCHAIN Connections (UBEC) system,” the body of claim describes the system as comprising transitory elements, such as a “BCHAIN Protocol,” “Appchains, which comprise data storing, serving and computational programs,” and “Metachain which contains metadata.” These elements read on software or data, and these software or data elements are not stored on a non-transitory medium. Therefore, these elements read on a transitory signal. Because the claimed system only exists when all of its elements exist, and the system includes transitory elements, the claimed system as a whole is transitory.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim has been amended to recite “maps associates concepts to find corroboration or conflict.” This appears to be a typographical error that was likely meant to read either “maps concepts to find corroboration or conflict,” or “associates concepts to find corroboration or conflict,” or “maps and associates concepts to find corroboration or conflict.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-6 and 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a transitory signal.
Claims 5-6 are directed to a transitory signal as the claims recite a “system comprising: a) BCHAIN Protocol . . . Appchains, which comprise data storing, serving and computational programs . . . wherein the system includes Metachain which contains metadata . . . .” These elements read on software or data, and these software or data elements are not stored on a non-transitory medium. Therefore, these elements read on a transitory signal. Because the claimed system only exists when all of its elements exist, and the system includes transitory elements, the claimed system as a whole is transitory. Although the claim recites that the system is “non-transitory Universal BCHAIN Connections (UBEC)” system, the claim comprises transitory elements as described above. Therefore, the claimed system is transitory.
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).
Claims 6 and 33-42 are also rejected it depends on claim 5.

Claims 5-6 and 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In the instant case, claims 5-6 and 33-42 do not fall within the four statutory categories of invention because the claims are directed to a transitory signal, as explained in the separate rejection above. However, the abstract idea analysis below is applied to these claim because it would be applicable if the claims were amended to fall within the four statutory categories of invention. 
The claims recite storing and referencing metadata, tracking information, reading the stored information, and engaging with Users to provide recommendations for personal preferences, which is an abstract idea. Specifically, the claims recite “contains metadata that all of the plurality of Nodes on the BCHAIN . . . connect to for referencing, wherein the Metachain tracks information which contains node/sector locations, content demand tendencies and hop routing to streamline infrastructure setup, wherein access to the Metachain is required for every single BCHAIN Node to participate in the BCHAIN network, wherein the system further includes Lexical Objectivity Mining (LOM), wherein the LOM . . . engages with UBEC Users, thereby and provides recommendations to the Users for various personal preferences,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process that involves  storing and tracking information and providing recommendations to users regarding personal preferences, which involves managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the BCHAIN Protocol, BCHAIN network comprising BCHAIN nodes configured to operate software including UBEC applications, a Communications Gateway, a hardware interface of each of the plurality of BCHAIN Nodes, Appchains comprising programs, the use of CCR or CCF packets, and the use of a Metachain, merely uses a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions involved in carrying out the abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using the BCHAIN Protocol, BCHAIN network comprising BCHAIN nodes configured to operate software including UBEC applications, a Communications Gateway, a hardware interface of each of the plurality of BCHAIN Nodes, Appchains comprising programs, the use of CCR or CCF packets, and the use of a Metachain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of storing and referencing metadata, tracking information, reading the stored information, and engaging with Users to provide recommendations for personal preferences. As discussed above, taking the claim elements separately, the BCHAIN Protocol, BCHAIN network comprising BCHAIN nodes configured to operate software including UBEC applications, a Communications Gateway, a hardware interface of each of the plurality of BCHAIN Nodes, Appchains comprising programs, the use of CCR or CCF packets, and the Metachain, perform the steps or functions involved in carrying out the abstract idea. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of storing and referencing metadata, tracking information, reading the stored information, and engaging with Users to provide recommendations for personal preferences. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 6 and 33-42 further describe the abstract idea of storing and referencing metadata, tracking information, reading the stored information, and engaging with Users to provide recommendations for personal preferences, as these claims describe the manner in which queries, outputs, and responses or answers provided, along with characteristics of the BCHAIN nodes. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “a plurality of BCHAIN Nodes, said plurality of BCHAIN Nodes configured to operate software including UBEC applications in accordance with the BCHAIN Protocol.” The specification describes the BCHAIN Protocol in Figures 45-46 and paragraphs 667-668 of the PGPub. However, the specification does not disclose what it means or what is required for the software including UBEC application to “operate in accordance with the BCHAIN Protocol.” (MPEP 2161.01)
Claims 6 and 33-42 are also rejected as each depends on claim 5.
Claim 5 recites “sending CCR . . . packets.” The specification defines CCR as both “Content Claim Requests” (See, e.g., PGPub of Specification ¶¶ 6, 122, 291, 674-675) and “Content Claim Rendering” (See, e.g., PGPub of Specification ¶¶ 25, 122, 674-675). It is unclear which of these CCR’s are referred to in claim 5. Therefore, the support for this limitation in the specification is unclear.
Claims 6 and 33-42 are also rejected as each depends on claim 5.
Claim 6 recites “LOM Container Appchain houses core modules in a format of an Appchain,” The specification mentions that the LOM Container Appchain houses the core modules in the format of an Appchain in paragraphs 10 and 654 of the PGPub of the Specification, but does not describe what it means for the LOM Container Appchain “house[] core modules in the format of an Appchain,” or the manner in which the LOM Container Application “houses core modules in the format of an Appchain.” (MPEP 2161.01)
Claim 6 recites “Assertion Construction (AC) . . . provides output of concepts related to such proposition.” The specification mentions that the AC provides output of the concepts related to such proposition in paragraphs 10, 624 and 654 of the PGPub of the Specification, but does not describe what it means to “provide output of concepts related to such propositions” or the manner in which the Assertion Construction “provides output of concepts related to such proposition.” (MPEP 2161.01)
Claim 6 recites “wherein Hierarchical Mapping (HM) maps associates concepts to find corroboration or conflict in question/assertion consistency and calculates the benefits and risks of having a certain stance on the topic,” The specification mentions that the HM maps associated concepts to find corroboration or conflict in question/assertion consistency and calculates the benefits and risks of having a certain stance on the topic in paragraphs 10, 624 and 654 of the PGPub of the Specification, but does not describe not describe what it means for the HM to “map[] associates concepts to find corroboration or conflict in question/assertion consistency and calculates the benefits and risks of having a certain stance on the topic” or the manner in which the HM “maps associates concepts to find corroboration or conflict in question/assertion consistency and calculates the benefits and risks of having a certain stance on the topic” (MPEP 2161.01)
Claim 6 recites “wherein Rational Appeal (RA) criticizes assertions whether it be self-criticism or criticism of human responses by using CTMP technology,” The specification mentions that the RA criticizes assertions whether it be self-criticism or criticism of human responses by using CTMP technology in paragraphs 10 and 654 of the PGPub of the Specification, but does not describe what it means for the RA to “criticize[] assertions whether it be self-criticism or criticism of human responses by using CTMP technology,” or the manner in which this function is performed. Further, the specification does not disclose what CTMP technology is. (MPEP 2161.01)
Claim 6 recites “wherein Knowledge Validation (KV) receives highly confident and pre-criticized knowledge which needs to be logically separated for query capability and assimilation into CKR” The specification mentions that the KV receives highly confident and pre-criticized knowledge which needs to be logically separated for query capability and assimilation into CKR in paragraphs 10 and 654 of the PGPub of the Specification, but does not describe what “highly confident and pre-criticized knowledge which needs to be logically separated for query capability and assimilation into CKR” is (MPEP 2161.01).
Claim 6 recites “wherein with Cross Reference Analysis (CRA), information received is compared to and constructed considering pre-existing knowledge from CKR.” The specification mentions that the information received is compared to and constructed considering pre-existing knowledge from CKR in paragraphs 10 and 654 of the PGPub of the Specification, but does not describe what it means that “with Cross Reference Analysis (CRA), information received is compared to and constructed considering pre-existing knowledge from CKR” information or the manner in which this is performed (MPEP 2161.01).
Claim 6 recites “the Execution Stream manifests in reality once executed by ESE.” The specification mentions that the Execution Stream manifests in reality once executed by ESE in paragraphs 10 and 654 of the PGPub of the Specification, but does not describe what it means for the Execution Stream to “manifest[] in reality once executed by ESE” or the manner in which this is performed (MPEP 2161.01)
Claim 6 recites “an input Data Segments manifest as LOM Question/Assertion Input.” The specification mentions that the input Data Segments manifest as LOM Question/Assertion Input in paragraph 10 of the PGPub of the Specification, but does not describe what it means for the input Data Segment to “manifest[] as LOM Question/Assertion Input” or the manner in which this is performed (MPEP 2161.01).
Claim 38 recites “cryptographic security and data retention/routing efficiency optimization via artificial adaptation intelligence of the BCHAIN Network.” Paragraph 624 of the PGPub of the specification mentions “cryptographic security and data retention/routing efficiency optimization via artificial adaptation intelligence of the BCHAIN Network 110” but the specification does not provide a description of what “artificial adaptation intelligence” is and how it is used to achieve “cryptographic security and data retention/routing efficiency optimization.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Narrative Language
Claim 6 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Specifically, claim 6 recites “wherein LOM Container Appchain houses core modules in a format of an Appchain, wherein the Appchain has it's Execution Segments extracted via ESC to output an Execution Stream, which manifests as the core modules that operate LOM, wherein Initial Query Reasoning (IQR) receives an initial question/assertion provided by the UBEC User, wherein Assertion Construction (AC) receives a proposition in a form of an assertion or question and provides output of concepts related to such proposition, wherein Hierarchical Mapping (HM) maps associates concepts to find corroboration or conflict in question/assertion consistency and calculates benefits and risks of having a certain stance on the topic, wherein Rational Appeal (RA) criticizes assertions whether it be self-criticism or criticism of human responses by using CTMP technology, wherein Knowledge Validation (KV) receives highly confident and pre-criticized knowledge which needs to be logically separated for query capability and assimilation into CKR, wherein with Cross Reference Analysis (CRA), information received is compared to and constructed considering pre-existing knowledge from CKR, wherein the Execution Stream manifests in reality once executed by ESE, wherein Data Segments arrive from UBEC Systemwide Logic to an LOM Container Appchain, wherein the Data Segments are processed by ESE in conjunction with the core logic of LOM defined by the Execution Stream and enumerated as the Modular Manifestation of Execution Stream, wherein the input Data Segments manifest as LOM Question/Assertion Input, wherein execution of ESE outputs Data Segments which are returned back to the UBEC Systemwide Logic as LOM's formal response to LOM Question/Assertion Input.” These limitations do not clearly describe the structure and function of the claimed system.

Lack of Antecedent Basis
Claim 39 recites the limitation "the User’s argument" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Relative Term
The term "highly confident" in claim 6 is a relative term which renders the claim indefinite.  The term "highly confident" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The criterion that is required for the knowledge to be considered “highly confident” knowledge is unclear.
The term "formal response" in claim 6 is a relative term which renders the claim indefinite.  The term "formal response" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The criterion that is required for the response to be considered a “formal response” is unclear.

Unclear Language or Scope
Claim 5 recites “Universal BCHAIN Connections (UBEC) system,” and “communicate with one another via sending CCR or CCF packets.” These limitations use the acronyms “BCHAIN,” “CCR,” and “CCF” but do not define what these acronyms represent.
Claims 6 and 33-42 are also rejected as each depends on claim 5.
Claim 5 recites “operate software including UBEC application in accordance with the BCHAIN protocol.” The claim does not previously describe what the BCHAIN protocol is. Therefore, it is unclear what is required for applications and software to be considered as operating in accordance with the BCHAIN protocol. 
Claims 6 and 33-42 are also rejected as each depends on claim 5.
Claim 6 recites “wherein LOM Container Appchain houses core modules in a format of an Appchain,” “wherein Initial Query Reasoning (IQR) receives an initial question/assertion provided by the UBEC User,” “wherein Assertion Construction (AC) receives a proposition in a form of an assertion or question and provides output of concepts related to such proposition,” “wherein Hierarchical Mapping (HM) maps associates concepts to find corroboration or conflict in question/assertion consistency and calculates benefits and risks of having a certain stance on the topic,” “wherein Rational Appeal (RA) criticizes assertions whether it be self-criticism or criticism of human responses by using CTMP technology,” “wherein Knowledge Validation (KV) receives highly confident and pre-criticized knowledge which needs to be logically separated for query capability and assimilation into CKR,” “wherein with Cross Reference Analysis (CRA), information received is compared to and constructed considering pre-existing knowledge from CKR,” “wherein the Execution Stream manifests in reality once executed by ESE,” “wherein Data Segments arrive from UBEC Systemwide Logic to an LOM Container Appchain, wherein the Data Segments are processed by ESE in conjunction with the core logic of LOM defined by the Execution Stream and enumerated as the Modular Manifestation of Execution Stream”, “wherein an input Data Segments manifest as LOM Question/Assertion Input, wherein execution of ESE outputs Data Segments which are returned back to the UBEC Systemwide Logic as LOM's formal response to the LOM Question/Assertion Input.” These limitations describe the characteristics or functions of the LOM Container Appchain, IQR, AC, HM, RA, KV, CRA, Execution Stream, and ESE. However, the claim is directed to a system comprising UBEC applications, a BCHAIN network, Appchains, and Legislated UBEC Independent Governing Intelligence (LUIGI). The LOM Container Appchain, IQR, AC, HM, RA, KV, CRA, Execution Stream, and ESE are not claimed as elements of the system. It is unclear whether the metes and bounds defined by the claim language are limited to UBEC applications, a BCHAIN network, Appchains, and LUIGI, or whether the metes and bounds also include the LOM Container Appchain, IQR, AC, HM, RA, KV, CRA, Execution Stream, and ESE.
Claim 6 recites “an initial question/assertion provided by the UBEC user.” The claim does not previously recite that an initial question/assertion is provided by the UBEC user. Therefore, it is unclear to which initial question/assertion this limitation refers.
Claim 6 recites “using CTMP technology.” The claim uses the acronym “CTMP” but does not define what this acronym represents.
Claim 6 recites “Rational Appeal (RA) criticizes assertions whether it be self-criticism or criticism of human responses by using CTMP technology.” It is unclear whether “using CTMP technology” describes how Rational Appeal (RA) criticizes assertions or whether it describes the “human responses” as using CTMP technology. Further, it is unclear what “CTMP technology” is or what is required to use “CTMP technology.”
Claim 6 recites “needs to be logically separated for query capability.” It is unclear to one of ordinary skill what it means for knowledge to be “logically separated for query capability.” 
Claim 6 recites “the Execution Stream manifests in reality.” It is unclear to one of ordinary skill what it means for an Execution Stream to “manifest in reality.”
Claim 6 recites “the core logic of LOM defined by the Execution Stream and enumerated as the Modular Manifestation of Execution Stream.” However, the claim does not previously require that the Execution Stream define the core logic of LOM or that the core logic of LOM be enumerated. Therefore, it is unclear which “core logic” is being referred to in this limitation.
Claim 6 recites “wherein an input Data Segments manifest as LOM Question/Assertion Input.” It is unclear to one of ordinary skill what it means for input Data Segments to manifest as LOM Question/Assertion Input.
Claim 35 recites “the system of claim 5, further comprising Automated Research Mechanism (ARM) attempts to constantly supply Central Knowledge Retention (CKR) with new knowledge to enhance LOM's general estimation and decision making capabilities.” Claim 5 is directed to a system, but this limitation describes an act performed by ARM, rather than any structure. Therefore, it is unclear what, if any, limitation this language places on the system of claim 5. Further, it is unclear what “LOM’s general estimation and decision making capabilities” are, and how they are enhanced.
Claim 36 recites “infrastructure that has been organized by the Metachain.” However, the claims do not involve organizing infrastructure using Metachain. Further, it is unclear what it means for infrastructure to have “been organized by the Metachain,” as the Metachain is defined in claim 5 as containing metadata, not organizing any infrastructure.
Claim 37 recites “wherein the Appchains reference each other for input/output in parallel and in a nested Customchain Ecosystem.” It is unclear what a “nested Customchain Ecosystem” is.
Claim 38 recites “artificial adaptation intelligence of the BCHAIN Network.” It is unclear what “artificial adaption intelligence of the BCHAIN Network” means.
Claim 38 further recites “[t]he system of claim 5, wherein the system includes cryptographic security and data retention/routing efficiency optimization via artificial adaptation intelligence of the BCHAIN Network.” This limitation recites that the system of claim 5 includes an action (“cryptographic security and data retention/routing efficiency . . .”), but does not describe any structure or the functionality of any structure of the claimed system. Therefore, it is unclear what, if any, limitation this language places on the system of claim 5. 
Claim 39 recites “wherein the LOM attempts to reach as close as possible to an objective answer to a wide range of questions and/or assertions, LOM engages with a UBEC User to allow the User to concede or improve the User's argument against a stance of LOM.” It is unclear what it means for the LOM to “attempt” to read as close as possible to an objective answer, or what this involves. Further, it is unclear what is involved in the LOM “engag[ing] with a UBEC User to allow the User to concede or improve the User’s argument against a stance of LOM.”
Claim 42 recites “wherein the system includes the calculation of four indices that are used to determine if any of the plurality of nodes have been compromised, such that rogue nodes with malicious intention or that are simply running an illegitimate alteration of the BCHAIN Protocol are banned from the system.” This limitation recites that the system of claim 5 includes an action (“the calculation of four indices . . .”), but does not describe any structure or the functionality of any structure of the claimed system. Therefore, it is unclear what, if any, limitation this language places on the system of claim 5. Further, it is unclear what the “four indices” are. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0214675 to Johnsrud, et al. for disclosing the generation of authentication questions and responses involving the use of a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685